Writ of Mandamus lenied, Opinion issued November 6, 2012




                                              In The
                                Q.tinrt uf Apiahi
                         Fiftt itrirt f Jixas at 1at1a
                                       No. 05-12-01463-CV


                                 IN RE IIEIIM AMOS, Relator


                 Original Proceeding from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MA1O-68776-F


                              MEMORANDUM OPINION
                         Before Justices Moseley, FitzGerald, and Myers
                                    Opinion by Justice Myers

       Relator contends the trial court erred by granting a motion to reconsider a motion to recuse,

The facts and issues are well known to the parties, so we need not recount them herein. We conclude

relator’s petition does not satisfy the requirements of the Texas Rules of Appellate Procedure. See

TEx. R. App. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus. The stay ordered by

this Court on October 31, 2012, shall remain in place for two days following the date of this order.




                                                     LANA YERS
121463F.P05                                          JUSTICE